                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


BETSY S. FARNSWORTH, et al.,

                              Plaintiffs,

v.                                                CIVIL ACTION NO. 2:18-cv-01334

LOVED ONES IN HOME CARE, LLC

                              Defendant.



                         MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is the defendant’s Motion to Dismiss Collective Action

Complaint [ECF No. 5] and Motion to Dismiss Amended Collective Action Complaint

[ECF No. 10]. For the following reasons, the Motion to Dismiss Collective Action

Complaint [ECF No. 5] is DENIED as moot, and the Motion to Dismiss Amended

Collective Action Complaint [ECF No. 10] is DENIED.

     II.      Background

           This case arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., for failure to pay overtime wages. The plaintiffs bring this case against their

employer, Loved Ones in Home Care, LLC (“Home Care”). Home Care is a large

provider of home health care services in southern West Virginia. The plaintiffs allege

that they are caregivers who provided direct care in the homes of Home Care’s clients.
Their work included assisting with mobility, personal hygiene, dressing the clients,

wound care, bathing, meal preparation, and transportation to grocery stores and

doctors’ appointments. Part of their jobs required them to travel between the homes

of Home Care’s clients. Under the FLSA, “[t]ime spent by an employee in travel as

part of the employee’s principal activity, such as travel from job site to job site during

the workday, must be counted as hours worked.” 29 C.F.R. § 785.38. The plaintiffs

allege that the defendant failed to follow this requirement.

      On October 1, 2018, the plaintiffs filed their Complaint [ECF No. 1]. The

defendant moved to dismiss on November 26, 2018. See ECF No. 5. On December 10,

2018, the plaintiffs filed their Amended Complaint [ECF No. 8]. On January 9, 2019,

the defendant filed its Motion to Dismiss Amended Complaint [ECF No. 10] for failure

to state a claim under 12(b)(6) of the Federal Rules of Civil Procedure. The plaintiffs

responded on January 23, 2019, and the defendant did not reply. The Motion is now

ripe for review.

   III.   Legal Standard

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d

435, 440 (4th Cir. 2011).


                                            2
         To survive a motion to dismiss, the plaintiffs’ factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although it is

true that “the complaint must contain sufficient facts to state a claim that is plausible

on its face, it nevertheless need only give the defendant fair notice of what the claim

is and the grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th

Cir. 2017) (citing Wright v. North Carolina, 787 F.3d 256, 263 (4th Cir. 2015)). Thus,

“a complaint is to be construed liberally so as to do substantial justice.” Id.

   IV.      Discussion

         “[T]o make out a plausible overtime claim [under the FLSA], a plaintiff must

provide sufficient factual allegations to support a reasonable inference that he or she

worked more than forty hours in at least one workweek and that his or her employer

failed to pay the requisite overtime premium for those overtime hours.” Hall, 846 F.3d

at 777. “Under this standard, plaintiffs seeking to overcome a motion to dismiss must

do more than merely allege that they regularly worked in excess of forty hours per

week without receiving overtime pay.” Id.

         “At the same time, however, [the Fourth Circuit has] emphasize[d] that [this]

standard . . . does not require plaintiffs to identify a particular week in which they


                                              3
worked uncompensated overtime hours.” Id. Rather, it is intended “to require

plaintiffs to provide some factual context that will ‘nudge’ their claim ‘from

conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). Thus, to state a

plausible FLSA overtime claim, plaintiffs “must provide sufficient detail about the

length and frequency of their unpaid work to support a reasonable inference that they

worked more than forty hours in a given week.” Id. (quoting Nakahata v. N.Y.–

Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013)).

      “A plaintiff may meet this initial standard ‘by estimating the length of her

average workweek during the applicable period and the average rate at which she

was paid, the amount of overtime wages she believes she is owed, or any other facts

that will permit the court to find plausibility.’” Id. (quoting Landers v. Quality

Commc’ns, Inc., 771 F.3d 638, 645 (9th Cir. 2014)).

      Here, Plaintiff Farnsworth alleges that she was actively working for two

clients, which required a one-hour drive between assignments. She alleges that she

was regularly scheduled to work in excess of sixty-nine hours each week and that the

defendant failed to pay Plaintiff Farnsworth for the travel time between homes.

Plaintiff Fansworth alleges that she received no compensation for her overtime hours.

Plaintiff Gamber also alleges that the defendant failed to pay her for her travel time.

She alleges that she worked in multiple clients’ homes each day and that between

three clients, Plaintiff Gamber traveled one hour each day between their homes. She

alleges that she was not compensated for her travel time at any rate (i.e., straight


                                          4
time nor overtime). Plaintiff Farnsworth has worked for the defendant, and continues

to do so, since April 2007. Plaintiff Gamber has worked for the defendant from 2014

to 2017. The plaintiffs allege that the practice of not paying for travel time existed

both before and after the defendant instituted a travel policy in mid-March 2016. As

such, I find that the plaintiffs have alleged sufficient factual matter to state a

plausible overtime claim.

      Nevertheless, the defendant argues that the plaintiffs’ attorney is merely

trying to file a lawsuit for the sole purpose of extorting attorney’s fees when only a de

minimis claim exists. The defendant also argues that the claims are not true and that

the plaintiffs were actually overpaid for their travel time. However, the court is bound

to accept as true the factual allegations in the Amended Complaint read in the light

most favorable to the plaintiffs, not the factual allegations in the defendant’s Motion,

especially facts that are at the heart of the controversy. Here, the plaintiffs have

alleged enough factual matter to survive the defendant’s Motion.

      Finally, the defendant argues that even if one minor deviation can be shown,

“such a minor individual deviation would not justify certification of a class.” Mem. 7

[ECF No. 10]. While the court recognizes that the standards for “certification of a

class” under Rule 23 and “certification of a collective action” differ, the court need not

address them now because the plaintiffs have not yet sought certification.




                                            5
   V.      Conclusion

        For the foregoing reasons, the defendant’s Motion to Dismiss Collective Action

Complaint [ECF No. 5] is DENIED as moot and the Motion to Dismiss Amended

Collective Action Complaint [ECF No. 10] is DENIED. The court DIRECTS the Clerk

to send a copy of this Memorandum Opinion and Order to counsel of record and any

unrepresented party.

                                        ENTER:       February 27, 2019




                                           6
